The opinion of the court was delivered by
Royce, J.
— There are cases in which evidence of the previous declarations of a witness is not only proper, but where the want of such proof would require a satisfactory explanation. Those are cases, however, where the silence of the witness would operate strongly to discredit the fact afterwards sworn to ; as in the case of bastardy, rape, robbery and the *351like. But, in general, though the sayings of a witness, out of court, may be received to impeach him, they are by no means admissible to corroborate his testimony. The reason is, that: they constitute but hearsay evidence, mere declarations without the sanction of an oath, and because, in the case of a witness already laboring under suspicion, they are rarely calculated to increase, in any degree, the confidence due to his testimony. The decision of the county court, rejecting the evidence proposed, was clearly correct.
The remaining enquiry relates to the kind of evidence -necessary to prove the alleged promise. And, in order to determine whether the defendant’s exception upon this part of the case is well taken, we must lay out of consideration certain portions of the evidence which had a direct tendency to establish the promise; such as the defendant’s admissions, his approval of furniture, &c. The contested portion of the judge’s charge relates exclusively to a different species of testimony.
That mutual promises of marriage may be implied from proper and sufficient circumstances can admit of no doubt. But the question presented by the charge, is, whether they can be implied from mere attentions,though exclusive,long continued, and manifesting an apparently serious and settled attachment between the parties. It is certain that such attentions do not constitute the agreement of marriage, though they usually precede it. They may be of longer or shorter continuance, without terminating in such a contract. And hence the difficulty of determining when, if ever, they should be admitted to furnish sufficient legal evidence that the contract has in fact been made. It might, at first view, be inferred from the verdict, that the jury must have found the addresses of the defendant to have been marked with every characteristic mentioned by the judge; as that they were not only constant, long continued, and exclusive, but such as an honorable gentleman would not bestow, nor a prudent lady receive, unless a marriage contract had been formed between them, and that they would ordinarily be considered, by the circle in-which the parties moved, as conclusive evidence that such contract existed. But, since the case alludes to no fact or circumstance upon which to predicate a conclusion that the attentions were in any respect such as honor or prudence *352would usually forbid, they need only to be considered in reference to the -period of their continuance, and their influence upon the belief of friends and acquaintances. That they were constant and exclusive was no more than what is generally observed where the parties are respectable.
The length of time was such, in this instance, as to evince a degree of indiscretion in both parties, and especially the plaintiff, if a marriage was not agreed upon. But the law has not determined that any particular period of courtship shall be evidence of a marriage contract. If protracted to a needless and unreasonable extent, it is even calculated to excite doubts in others whether it is finally to result in marriage. We are of opinion that neither the time, in this case, nor the other considerations which I have mentioned,were sufficient to justify the finding of an actual contract. Nothing need be added as to the probable opinions and belief of third persons. It is clear that to allow such opinions to influence the finding of this contract, as between the direct parties to it, would be giving place to a principle which is wholly inadmissible in other cases.
Judgment of the county court reversed.